Citation Nr: 0315994	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia prior to November 29, 2001.

2.  Entitlement to an initial rating in excess of 30 percent 
for dysthymia from November 29, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
August 1992.  His discharge has been upgraded to honorable.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA), Waco, Texas, Regional Office (RO) in 
April 1993.

The Board remanded the issues of the initial evaluation for 
dysthymia and entitlement to a total rating based on 
unemployability in November 2001 for further development.  
The RO subsequently granted the veteran's claim for a total 
rating based on unemployability based on the veteran's 
service-connected disorders.  Therefore, that issue is no 
longer on appeal.  The RO also assigned a 30 percent rating 
for dysthymia effective November 29, 2001.  The issue 
regarding an initial evaluation for dysthymia has returned 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's original rating for dysthymia with 
superimposed major depression does not warrant the 
application of staged ratings.

3.  Prior to November 29, 2001, and thereafter, the 
appellant's service-connected dysthymia was manifested by 
major depressive disorder, chronic, severe, and recurrent, 
with a poor prognosis and total and permanent disablement 
socially, emotionally, and industrially.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
dysthymia were met as of the time of the grant of service 
connection.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, 4.132, Diagnostic Code 9433 (1996), amended 
by 38 C.F.R. § 4.130, Diagnostic Code 9433 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  The veteran's representative did not 
identify any additional evidence to be obtained in the May 
2003 statement (VA Form 646).  Pertinent identified medical 
and other records have been obtained, and VA examinations 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Initial rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claims for 
ratings in excess of those provided are from original 
ratings.  In fact, these issues have been pending since the 
veteran was discharged from service in 1992.  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issues in terms of an initial 
rating for the disabilities on appeal; however, the Board 
concludes that the veteran was not prejudiced by this in the 
circumstances of this case.  The RO's statement of the case 
involving the dysthymic disorder, and the subsequent 
supplemental statements of the case provided the veteran with 
the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluations for the issues on appeal.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for these conditions for any period 
of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   

II.  Initial rating for dysthymia

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2002)). 

The veteran has been evaluated on numerous occasions for 
dysthymia under 38 C.F.R. § 4.132, Diagnostic Code 9433.  
However, 38 C.F.R. § 4.132 was redesignated, effective 
November 7, 1996, as 38 C.F.R. § 4.130, which includes new 
rating criteria under Diagnostic Code 9433.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The "new" criteria are not applicable to 
rating a disability prior to the effective date of the change 
in the regulations, or prior to November 7, 1996.  The Board 
notes that the veteran has been denied an increased rating by 
the RO under both the "old" and "new" rating criteria.

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9433, prior to November 7, 1996, 
the evaluation of the veteran's service-connected generalized 
anxiety disorder turned on the severity of his overall social 
and industrial impairment.  The Rating Schedule provided for 
a 10 percent rating where there was emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted 
where such impairment was of "definite" severity.  A 50 
percent disability rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9433 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Scores ranging from 
31 to 40 represent major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
neglects family and is unable to work). Scores ranging from 
11 to 20 represent some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Under the amended criteria of Diagnostic Code 9433, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Also, if the clinical evidence shows 
that the appellant was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9403, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In considering the veteran's claim for an increased rating 
for his service-connected dysthymia, the Board is of the 
opinion that a disability evaluation of 100 percent is 
warranted prior to and from November 29, 2001, because the 
veteran has been demonstrably unable to obtain or retain 
employment since he was discharged from service.  Diagnostic 
Code 9433 (1996).  The Board finds that staged ratings are 
not necessary with respect to this claim.  

The veteran's service personnel records reveal that the 
military prematurely discharged the veteran due to a 
personality disorder.  In an April 1993 rating decision, the 
RO granted service connection for dysthymia based on 
aggravation and assigned an initial rating of 10 percent.  

The cumulative medical evidence of record dated since the 
veteran's early discharge from service reveals that the 
veteran has been unable to work as a result of his service-
connected dysthymia, with superimposed major depression.  
According to an October 1992 VA psychiatric examination 
report, the examiner diagnosed the veteran with dysthymia.  
The examiner recounted that the veteran indicated that he had 
quit three jobs since discharge.  The examiner concluded that 
the veteran was considered mentally competent to handle his 
VA funds.

According to a January 1994 VA examination report, which was 
conducted to assist with the veteran's application for Social 
Security Administration (SSA) disability benefits through the 
VA/SSA Homeless Project, the examiner diagnosed the veteran 
with moderate, recurrent major depression and a Global 
Assessment Functioning score of 40.  The examiner noted by 
history that the veteran was living in subsidized housing at 
the time of the examination, but had been homeless since his 
discharge from service in 1992.

According to a February 1995 SSA notice of disability 
decision, it was determined based on the foregoing January 
1994 VA examination report and other medical records gathered 
by SSA, that the veteran was approved for SSA disability 
benefits due to diagnoses of schizotypal personality and 
depression.  SSA assigned an effective date for these 
benefits in 1993.  The SSA Administrative Law Judge (ALJ) 
commented that, as a result of these impairments, the 
veteran's ability to use judgment, respond appropriately to 
supervisors, co-workers, and usual work situations, deal with 
changes in routing work sittings, and work where he would be 
required to interact with the public are severely restricted.  
The ALJ concluded that the credible evidence established that 
the veteran's testimony, while not credible, was accounted 
for by the nature of his disability, and the medical evidence 
established the veteran's functional limitations.

According to a December 1995 VA counseling report, the 
counseling psychologist concluded that the veteran was unable 
to work or attend a period of extended evaluation.  Thus, he 
was infeasible for VA Chapter 31 services.  The VA 
psychologist did not attribute the veteran's inability to 
work directly to the service-connected dysthymia.  
Nevertheless, the overall finding lends support to the SSA's 
grant of disability benefits based on depression.

According to the VA outpatient treatment records dated since 
the veteran's discharge from service, the veteran has been 
routinely treated for his dysthymia and depression.  These 
records cumulatively show that the veteran's condition was 
poor.  In addition, the veteran's treating VA outpatient 
examiner has noted on several occasions that the veteran's 
service-connected dysthymia aggravates his depression.  In 
November 2001 the VA clinical psychologist noted a history of 
constant dysthymia since his release from service.  The 
examiner noted that the veteran had "double depression", 
which meant that the veteran had dysthymia, but the major 
depression was superimposed on the preexisting dysthymia.  
The examiner added that the service-connected dysthymia was 
evident all the time, but when it worsened during an episode 
of depression, he was still dysthymic.  The VA examiner 
diagnosed the veteran with dysthymia, major depression from 
time to time and currently, and double depression (dysthymia 
with superimposed major depression), with a GAF of 35.  This 
evidence indicates that the veteran's dysthymia and major 
depression are intertwined and have been since service.

According to a December 2001 VA outpatient treatment record, 
the VA staff physician noted that the veteran had a history 
of disabling dysthymia and recurrent major depression.  He 
was currently taking Zoloft due to increased irritability.  
The VA staff physician opined that the veteran was fully and 
permanently disabled.

According to an April 2002 VA discharge summary, the veteran 
was diagnosed with recurrent, severe major depression and 
dysthymia with a GAF of 48.  

The Board finds the foregoing evidence supports a 100 percent 
rating for dysthymia prior to and after November 2001.  The 
veteran's has had dysthymia with superimposed major 
depression since he was discharged from service.  
Furthermore, the service discharged him early essentially as 
a result of this disability and a personality disorder.  The 
evidence of record shows that he has been unable to maintain 
employment since his discharge in 1992.

While the findings made in VA examination reports dated in 
February 1998, May 2002, and January 2003 indicate that the 
veteran's dysthymia may not be severe, the Board finds that 
this evidence lacks probative value in comparison with the 
SSA records and VA outpatient treatment records discussed 
above.  The VA examiners in the respective February 1998, May 
2002, and January 2003 reports do not adequately address the 
findings made by the SSA and the VA outpatient examiners.  As 
noted, according to the April 2002 VA discharge summary, the 
veteran was diagnosed with recurrent, severe major depression 
and dysthymia with a GAF of 48.  A month later, the May 2002 
VA examiner found the dysthymia to be relatively mild.  The 
Board finds that the February 1998, May 2002, and January 
2003 VA examination reports do not convincingly rebut the 
earlier evidence of record that clearly shows that the 
veteran was demonstrably unable to obtain or retain 
employment due to the service-connected dysthymic disorder.  
In light of this conflicting evidence, the Board finds the 
evidence in favor of the veteran's claim carries more 
probative weight.

Therefore, the Board finds that the veteran has been and 
still is, totally disabled as a result of his dysthymic 
disorder with superimposed depression.  Given that the Board 
has granted a 100 percent rating prior to and from November 
29, 2001, pursuant to the old version of Diagnostic Code 9433 
(1996), the Board will forego a discussion of the veteran's 
dysthymic disorder pursuant to the amended regulations.  
Diagnostic Code 9433 (2002).


ORDER

Entitlement to a 100 percent rating for dysthymia with 
superimposed major depression prior to November 29, 2001, and 
thereafter is granted, subject to the provisions governing 
the payment of monetary benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

